Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11166187.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.

Instant Application
US 11,166,187
Claim 1. A service category congestion control method, executed by a terminal, and comprising: 

acquiring service request information, the service request information comprising information corresponding to a request initiated by the terminal in a connected mode for establishing a bearer of a target service and the service request information comprising a service category of the target service; 

acquiring service category barring information, the service category barring information comprising a barring parameter corresponding to the service category of the target service in the connected mode; and 

judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service of the service category.
A service category congestion control method, comprising: 


sending, by a terminal, service request information to a network device, the service request information comprising information corresponding to a request initiated by the terminal which is in a connected mode and has accessed the network device through another service request, the request initiated by the terminal being used for establishing a bearer of a target service and the service request information comprising a service category of the target service; and receiving, by the terminal, indication information sent by the network device in response to the service request information, the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category, wherein the sending service request information comprises: sending, by the terminal, the service request information to a core network device through a Non-Access Stratum (NAS) of the terminal and wherein the receiving indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category comprises: receiving, by the terminal, the indication information indicating that the terminal is barred from establishing the bearer of the target service from the core network device through the NAS, or receiving, by the terminal, the indication information indicating that the terminal is allowed to establish the bearer of the target service from an access network device through an Access Stratum (AS) of the terminal; or wherein the sending service request information comprises: sending, by the terminal, the service request information to an access network device through an Access Stratum (AS) of the terminal and wherein receiving the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category comprises receiving, by the terminal, the indication information indicating that the terminal is barred from establishing the bearer of the target service from the access network device through the AS of the terminal.


	Note that the table above only compared the conflicting claim 1. However, the Applicant is advised that the other independent and dependent claims in instant application also have their conflicting claims in US 11166187 and thus are rejected on a similar fashion as that in the table above, resulting in a double patenting rejection to all claims 1-11 in instant application.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmad (US 20180027479).
With respect to independent claims: 
Regarding claim(s) 1/5/8, Ahmad teaches A service category congestion control method ([0051], a WTRU is configured to perform “ACDC procedure” for congestion control.), executed by a terminal ([Fig.2], WTRU 201 and 202), and comprising: 
acquiring service request information ([0052], “extended service request 212”), the service request information comprising information corresponding to a request initiated by the terminal ([0052], “the NAS layer 203 in WTRU 201 may send an extended service request 212 to the RRC layer 205 in WTRU 201.”) in a connected mode ([Fig.2 and 0051], since the WTUR can receive “SIB broadcast information 208,” so the WTRU is in a connected mode) for establishing a bearer of a target service ([0052], the WTRU attempts to establish a bearer with eNB 204 for “lower priority application”) and the service request information comprising a service category of the target service ([0052], “where the extended service request 212 may indicate an ACDC category 2 for a lower priority application.”); 
acquiring service category barring information ([0052], “the RRC layer 205 of WTRU 201 may decide whether the access should be allowed based on EAB and/or ACDC information received in the SIB broadcast information 208”), the service category barring information comprising a barring parameter corresponding to the service category of the target service in the connected mode ([0051 and Fig.2, step 208], “EAB information indicating access barred information; ACDC parameters and a delay tolerant barring indication=not barred for ACDC category 1; and/or ACDC parameters and a delay tolerant barring indication=barred for ACDC category 2.”); and 
judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service of the service category ([0052], “the RRC layer 205 may send a reject message 216 to the NAS layer 203 to reject the extended service access request 212 by the NAS layer 203.”).
 
With respect to dependent claims:
Regarding claim(s) 3/10, Ahmad teaches wherein the method is executed by an Access Stratum (AS) ([0052 and Fig.2], RRC layer 205) of the terminal ([0052], “the NAS layer 203 in WTRU 201 may send an extended service request 212 to the RRC layer 205 in WTRU 201.”), and 
wherein the acquiring service request information comprises: 
receiving the service request information sent by a Non-Access Stratum (NAS) of the terminal ([0052], “the NAS layer 203 in WTRU 201 may send an extended service request 212 to the RRC layer 205 in WTRU 201.”); and 
wherein the acquiring service category barring information comprises: 
receiving the service category barring information broadcast ([0051], “SIB broadcast information 208”) by an access network device, the service category barring information comprising multiple service categories ([0051], ACDC category) and barring parameters corresponding to the multiple service categories respectively ([0051], “The eNB may provide (e.g. broadcast) SIB broadcast information 208 to WTRUs 202 and 201. In this example, the SIB broadcast information 208 provided to WTRUs 201 and 202 may indicate any of the following information: EAB information indicating access barred information; ACDC parameters and a delay tolerant barring indication=not barred for ACDC category 1; and/or ACDC parameters and a delay tolerant barring indication=barred for ACDC category 2.”).
Regarding claim(s) 4/11, Ahmad teaches when it is determined that the terminal is barred from establishing the bearer of the target service according to the barring parameter, sending to the NAS, by the AS, indication information indicating that establishment of the bearer of the target service is barred ([0052], “the RRC layer 205 may send a reject message 216 to the NAS layer 203 to reject the extended service access request 212 by the NAS layer 203.”).
Regarding claim(s) 7, Ahmad teaches wherein the network device is a core network device or an access network device ([Fig.2], eNB 204).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Lee (US 20140010180).
Regarding claim(s) 2/6/9, Lee teaches wherein the barring parameter is a probability ([0100], “probability factor”), and the method further comprises: 
acquiring a random number generated by the terminal for the target service ([0100], “the UE generates a random number.”); and 
wherein the judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service of the service category comprises: 
when the random number is larger than the probability, barring the terminal from establishing the bearer of the target service; or 
when the random number is smaller than the probability, allowing the terminal to establish the bearer of the target service ([0100], “If the random number is lower than the probability factor (ac-BarringFactor), access is not barred.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Ahmad to specify random number as taught by Lee. The motivation/suggestion would have been because there is a need to determine whether an access should be barred. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411